DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1-16 were previously pending in the instant application.  Applicant’s amendment filed January 12, 2022, has been entered in full.  The amendment cancelled claims 6 and 14, added new claims 17-18, and amended claims 1, 3-5, 8-13, and 16.  Upon entry of Applicant’s amendment, claims 1-5, 7-13, and 15-18 were pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Koo (Reg. No. 59,743) on January 28, 2022.
The application has been amended as follows: 
Amend the application as indicated in the attached marked-up copy of the claims, which was requested and received from Applicant.

In view of this amendment, claims 1, 4-5, 7-9, 12-13, and 15-16 are now pending.
Response to Arguments
Applicant argues that amendments to the claims have overcome previous rejections under 35 U.S.C. 112(b) (Remarks filed January 12, 2022, hereinafter Remarks: Page 10).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant argues that the claims are patentable and non-obvious over the previously-cited prior art (Remarks: Pages 10-11).  In view of the examiner’s amendment made hereinabove, Examiner agrees.  The previous rejections under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 4-5, 7-9, 12-13, and 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Bugaev’ (“Combining 3D Model Contour Energy and Keypoints for Object Tracking,” 2018; previously cited) is the closest prior art.  Bugaev teaches an iterative pose refinement technique (Section 4.3).  In each iteration, the pose is perturbed by a random hop (Section 4.3, third paragraph, random hop within search area; Note that the search area refers to the different possible values of pose             
                T
            
         – see Section 4.4), and a resulting pose is accepted if its confidence is greater than a confidence of the prior pose (Section 4.3, third paragraph, Metropolis criterion; see previous Office Action for further explanation).  The random hopping in Bugaev is a stochastic (e.g. Equation 6, the pose refinement is seeking a value of pose             
                T
            
         that maximizes energy             
                ℇ
            
        ; Section 4.3, third paragraph, the random hop within the search space is a stochastic perturbation from one value of             
                T
            
         to another, perturbed value of             
                T
            
        ; Equation 2, pose             
                T
            
         includes parameters defining rotation and translation, so a stochastic perturbation of             
                T
            
         includes at least one of offsetting [i.e. translating] and rotating the first pose; Furthermore, if the perturbation causes a translation deeper into the scene, then the projected scale of the pose will be reduced, while a translation closer to the camera will result in an increased projected scale of the pose; Also see Equation 3, which defines the projection of the pose given             
                T
            
         and Figure 2, which describes dependence between energy             
                E
            
         and different rotation and translation components of             
                T
            
        ).
However, Bugaev does not teach all elements of the amended claims.  In particular, Bugaev does not teach determining a pose difference between the first pose and the second pose, the pose difference indicating at least one of (i) an offset from the first pose to the second pose, (ii) a rotation from the first pose to the second pose, (iii) an enlargement of a scale of the first pose to the second pose, and (iv) a reduction of the scale of the first pose to the second pose, and refining the second pose based on the pose difference, as required by the claimed invention.  Instead, any further refinement of the second pose in Bugaev would come within a further iteration of the random-hopping procedure described in Section 4.3.  The random hopping refinement of Bugaev is random – it does not depend on any determined pose difference between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669